UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1081



DANIEL AKIYOYOVBI OGHENOCHUKO,

                                                             Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                             Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-429-494)


Submitted:   August 31, 2005                 Decided:   November 1, 2005


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James A. Roberts, LAW OFFICES OF JAMES A. ROBERTS, Falls Church,
Virginia, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Bryan S.
Beier, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Daniel Akiyoyovbi Oghenochuko, a native and citizen of

Nigeria,   petitions   for   review   of   an   order    of    the   Board   of

Immigration Appeals (“Board”) denying his motion to reconsider its

denial of his motion to reopen removal proceedings.*                  We have

reviewed the administrative record and the Board’s order and find

that the Board did not abuse its discretion.            See INS v. Doherty,

502 U.S. 314, 323-24 (1992). Accordingly, we deny the petition for

review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              PETITION DENIED




     *
      While we lack jurisdiction to review the Board’s denial of
Oghenochuko’s motion to reopen because he did not petition for
review of that order within thirty days, see 8 U.S.C. § 1252(b)(1)
(2000), we find that we have jurisdiction to review the Board’s
order denying the motion to reconsider. See 8 U.S.C. § 1252(b)(6)
(2000); Stone v. INS, 514 U.S. 386, 393 (1995) (concluding that
when “amending the [Immigration and Nationality Act] Congress chose
to depart from the ordinary judicial treatment of agency orders
under reconsideration”).

                                 - 2 -